                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

STANLEY COOK, ET AL.                                                         CIVIL ACTION

VERSUS                                                                       NO. 16-15759

FLIGHT SERVICES AND SYSTEMS, INC.                                            SECTION "H" (3)

                                             ORDER

       Before the Court is the Motion for Reconsideration [Doc. #127] filed by plaintiffs. The

motion is opposed, [Doc. #130], and plaintiffs filed a reply. [Doc. #138]. Having reviewed the

pleadings, the case law, the court’s earlier order, and the protective order, the Court rules as

follows.

I.     Background

       In short, 19 plaintiffs, who are employees or former employees of defendant Flight Services

& Systems, Inc., allege that defendant has violated the Fair Labor Standards Act (“FLSA”) by

failing to pay them minimum wage and overtime.

       By the motion currently before the Court, plaintiffs ask this Court to reconsider its rulings

on two earlier motions as outlined below.

II.    Law and Analysis

       The parties recognize that the Federal Rules of Civil Procedure do not provide specifically

for motions for reconsideration. Cressionnie v. Hample, 184 Fed. App’x 366, 369 (5th Cir. 2006);

Shepherd v. Int'l Paper Co., 372 F.3d 326, 328 (5th Cir. 2004). Both parties agree that plaintiffs’

motion for reconsideration of this Court’s discovery orders should be reviewed under Rule 59(e)

as a motion to alter or amend a judgment. Rule 59(e) provides that “[a] motion to alter or amend a

judgment must be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e).
Plaintiffs’ motion was filed within this time period.

       Despite the parties' agreement, the standard of review is not so clear in the Fifth Circuit for

deciding whether to grant reconsideration of a discovery order. Courts in the Fifth Circuit have

typically applied Rule 59(e) standards when reviewing motions to reconsider interlocutory orders,

particularly orders that ruled on dispositive motions, in cases in which a final judgment had not

yet been entered. Hightower v. Grp. 1 Auto., Inc., Civ. A. No. 15-1284, 2016 WL 3430569, at *1

(E.D. La. June 22, 2016). However, some courts in the Fifth Circuit have analyzed motions to

reconsider interlocutory orders under Rule 54(b), which provides that “any order or other decision,

however designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer

than all the parties . . . may be revised at any time before the entry of a judgment adjudicating all

the claims and all the parties' rights and liabilities.” Fed. R. Civ. P. 54(b). These courts have held

that

       [m]otions to reconsider that challenge a prior judgment on the merits are treated as
       arising under either Rule 59(e) or Rule 60(b), depending on the timing. A motion
       to reconsider an interlocutory order is considered under Rule 54(b), which provides
       courts “the inherent procedural power to reconsider, rescind, or modify an
       interlocutory order for cause seen by it to be sufficient.”

Martikean v. United States, No. 3:11-CV-1774-M-BH, 2014 WL 4631620, at *2 (N.D. Tex. Sept.

16, 2014) (quoting Iturralde v. Shaw Group, Inc., 512 Fed. App’x 430, 432 (5th Cir. 2013)) (citing

Cressionnie v. Hample, 184 Fed. App’x 366, 369 (5th Cir. 2006).

       Under Rule 54(b),

       “[d]istrict courts have considerable discretion in deciding whether to grant a motion
       to reconsider an interlocutory order. The exact standard applicable to the granting
       of a motion under Rule 54(b) is not clear, though it is typically held to be less
       exacting than would be a motion under Rule 59(e), which is in turn less exacting
                                                 2
       than the standards enunciated in Rule 60(b).” Livingston Downs Racing Ass'n, Inc.
       v. Jefferson Downs Corp., 259 F. Supp. 2d 471, 475 (M.D. La. 2002). Under this
       standard, “the trial court is free to reconsider and reverse its decision for any reason
       it deems sufficient, even in the absence of new evidence or an intervening change
       in or clarification of the substantive law.” Estate of Henson v. Wichita Cty., 988 F.
       Supp. 2d 726, 730 (N.D. Tex. 2013) (quoting Lavespere v. Niagara Mach. & Tool
       Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)). Rule 54(b), however, “does not
       mean that the Court has carte blanche to reconsider newly presented theories of
       liability or the lack thereof.” Livingston, [259] F. Supp. 2d at 480; see also id. at
       481 (“Any position is supportable by boundless arguments, and lawyers are trained
       and paid to find those arguments. Judicial economy counsels against reconsidering
       an issue each time someone presents a new argument.”).

Scogin v. Tex. Eagle Ford Shale Magazine, No. 2:14-CV-478, 2016 WL 632031, at *1 (S.D. Tex.

Feb. 16, 2016); accord Martikean, 2014 WL 4631620, at *2 (citing Baisden v. I'm Ready Prods.,

Inc., 693 F.3d 491, 506 (5th Cir. 2012); Zarnow v. City of Wichita Falls, 614 F.3d 161, 171 (5th

Cir. 2010)).

       Given the lack of specificity in the Federal Rules of Civil Procedure or clear guidance from

the Fifth Circuit on the standard of review for a motion to reconsider a non-dispositive,

interlocutory order,

       [t]he general practice of courts in [the Eastern District of Louisiana] has been to
       evaluate Rule 54(b) motions to reconsider under the same standards that govern
       Rule 59(e) motions to alter or amend a final judgment. See, e.g., Castrillo [v. Am.
       Home Mortg. Serv'g, Inc., No. 09-4369 R, 2010 WL 1424398, at *3 (E.D. La. Apr.
       5, 2010) (Vance, J.)]; Rosemond v. AIG Ins., [No. 08-1145,] 2009 WL 1211020, at
       *2 (E.D. La. May 4, 2009) (Barbier, J.). A Rule 59(e) motion “calls into question
       the correctness of a judgment,” and courts have considerable discretion in deciding
       whether to grant such a motion. Tex. Comptroller of Pub. Accounts v. Transtexas
       Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002). In exercising this discretion, courts
       must carefully balance the interests of justice with the need for finality. Courts in
       the Eastern District of Louisiana have generally considered four factors in deciding
       a motion under the Rule 59(e) standard: (1) the motion is necessary to correct a
       manifest error of law or fact upon which the judgment is based; (2) the movant
       presents newly discovered or previously unavailable evidence; (3) the motion is

                                                  3
       necessary in order to prevent manifest injustice; or (4) the motion is justified by an
       intervening change in controlling law.
               Importantly, Rule 54(b) motions, like those under Rules 59(e) and 60(b),
       are not the proper vehicle for rehashing evidence, legal theories, or arguments.
       Simon v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990). Instead, they “serve
       the narrow purpose of allowing a party to correct manifest errors of law or fact or
       to present newly discovered evidence.” Waltman v. Int'l Paper Co., 875 F.2d 468,
       473 (5th Cir. 1989). Reconsideration, therefore, is not to be lightly granted, as
       “[r]econsideration of a judgment after its entry is an extraordinary remedy that
       should be used sparingly” and the motion must “clearly establish” that
       reconsideration is warranted. Templet v. Hydro Chem Inc., 367 F.3d 473, 478-79
       (5th Cir. 2004).
               Moreover, it is well-settled that motions for reconsideration should not be
       used to raise arguments that could, and should, have been made before entry of an
       order or to re-urge matters that have already been advanced by a party. See
       Browning v. Navarro, 894 F.2d 99, 100 (5th Cir. 1990). When there exists no
       independent reason for reconsideration other than mere disagreement with a prior
       order, reconsideration is a waste of judicial time and resources and should not be
       granted. Livingston Downs Racing Ass'n v. Jefferson Downs Corp., 259 F. Supp.
       2d 471 (M.D. La. 2002).

Fairley v. Wal-Mart Stores, Inc., Civ. A. No. 15-0462, 2016 WL 2992534, at *2 (E.D. La. May

24, 2016).

       Here, plaintiffs ask the Court to reconsider its ruling on (1) Defendant's Motion to Preserve

Confidentiality Designations [Doc. #78]; and (2) Defendant's Motion to Compel Plaintiff's

Discovery Responses. [Doc. # 101]. The Court issued its order on November 1, 2018, granting in

part and denying in part both motions. [Doc. #117]. Having reviewed plaintiffs’ motion to

reconsider, the Court finds very few arguments that were not raised in their earlier opposition

memoranda. As defendant correctly points out, the memorandum in support of their motion to

reconsider is an almost verbatim re-litigation of their earlier arguments. This Court has addressed

these types of re-litigation efforts before. David v. Signal Int'l, L.L.C., Civ. A. No. 08-1220, 2010

U.S. Dist. LEXIS 124303, at *12 (E.D. La. Nov. 5, 2010) (“Signal merely re-hashes its earlier
                                            4
arguments, which is not proper in a motion to reconsider. Signal seeks to re-litigate the arguments

that it raised in its earlier motion to compel and that this Court has already rejected. Accordingly,

the Court denies the motion [to reconsider].”). This Court sees no reason to revisit issues that it

has already decided. Having reviewed plaintiffs’ earlier opposition memoranda, the Court finds no

manifest errors of law or fact or that plaintiffs have presented newly-discovered evidence in this

motion to reconsider.

       However, the court recognizes that, with regard to the motion to preserve the

confidentiality designations, plaintiffs make much of the fact that defendant did not produce the

documents for review to this Court until five days after the motion was submitted. There is no

support – legal or factual – that this submission prejudiced either plaintiffs or this Court.

Defendant submitted the documents to this Court on August 20, 2018 at a discovery conference,

and this Court issued its opinion on November 1, 2018, allowing it adequate time to review the

documents. Moreover, plaintiffs had these confidential documents – and even objected to them

by Bates numbers – on July 3, 2018 – over a month and a half before the discovery conference.

[Doc. #130-2]. This argument merits no reconsideration of the Court’s prior ruling.

       And with regard to the motion to compel, plaintiffs complain that they must now respond

to defendant’s discovery requests as ordered by the Court. Plaintiffs argue that the amount of

discovery requests propounded by defendants is inherently burdensome, harassing, and overbroad.

But there are 19 plaintiffs in this lawsuit as it now stands, and plaintiffs have alleged a nationwide

class. This is a lawsuit under the Fair Labor Standards Act (“FLSA”), and plaintiffs cannot contend

that this Court erred by ordering them to respond to interrogatories regarding, inter alia, the

                                                  5
amount of overtime pay that they claim and whether they have facts supporting the claims of other

individuals outside of the New Orleans International Airport. These are legitimate, relevant, and

proportional discovery requests for a potential nationwide class under the FLSA.

III.   Conclusion

       For the foregoing reasons,

       IT IS ORDERED that the Motion for Reconsideration [Doc. #127] is DENIED.

       New Orleans, Louisiana, this 13th day of December, 2018.




                                            DANIEL E. KNOWLES, III
                                            UNITED STATES MAGISTRATE JUDGE




                                               6
